                                 ,,
      Case 1:19-cr-00465-KPF Document
                                  i,, 1 Filed 03/11/19 Page 1 of 11
                                  '\
                                  i'




Approved:
            JAF-ROD·L. SCHAEFFER
            Assistant United States
                                        AttoIQi[AG
Before:     THE HONORABLE GABRIEL W. GOR   ~rt~
            Chief United States Magistrate Judge
            Southern District of New York

                                        x
                                              SEALED COMPLAINT
 UNITED STATES OF AMERICA
                                              Violations of 18
            - v. -                            u.s.c. §§ 1341, 1343,
                                              1956(a), and 1028A.
 SALVATORE ARENA,
                                              COUNTY OF OFFENSE:
                 Defendant.                   NEW YORK

                                        x
SOUTHERN DISTRICT OF NEW YORK, ss.:

     KEVIN LECLAIR, being duly sworn, deposes and says that he is
a Special Agent with the United States Attorney's Office for the
Southern District of New York ("SONY"), and charges as follows:

                               COUNT ONE

                              (Mail Fraud)

     1.    From at least in or about January 2014 through at least
in or about March 2019, in the Southern District of New York and
elsewhere,    SALVATORE  ARENA,   the  defendant,   willfully   and
knowingly, having devised and intending to devise a scheme and
artifice to defraud, and for obtaining money and property by means
of false and fraudulent pretenses, representations, and promises,
for the purpose of executing such scheme and artifice and
attempting so to do, did place in a post office and authorized
depository for mail matter, matters and things to be sent and
delivered by the United States Postal Service, and did deposit and
cause to be deposited matters and things to be sent and delivered
by private and commercial interstate carriers, and did take and
receive therefrom, such matters and things, and did knowingly cause
to be delivered by mail and such carriers according to the
directions thereon, and at the places at which they were directed
to be delivered by the person to whom they were addressed, such
matters and things, to wit, ARENA executed a scheme whereby he
     Case 1:19-cr-00465-KPF Document 1 Filed 03/11/19 Page 2 of 11




misappropriated tax payments remitted by certain clients of a
particular accounting firm located within the Southern District of
New York (the "Accounting Firm"), and in connection therewith and
in furtherance thereof, ARENA transmitted and caused to be
transmitted by United States mail tax forms containing false and
fraudulent pretenses, representations, or promises in furtherance
of a scheme to misappropriate client funds to himself.

       (Title 18, United States Code, Sections 1341 and 2.)

                              COUNT TWO

                         (Money Laundering)

     2.    From at least in or about January 2013 through at least
in or about March 2019, in the Southern District of New York and
elsewhere,   SALVATORE ARENA, the defendant,     knowing that the
property involved in certain financial transactions represented
proceeds of some form of unlawful activity, conducted and attempted
to conduct such financial transactions, which in fact involved the
proceeds of specified unlawful activity as defined in Title 18,
United States Code, Section 1956 (c) (7), to wit, the mail fraud
charged in Count One of this Complaint, in violation of Title 18,
United States Code, Section 1341, knowing that the transactions
were designed in whole and in part to conceal and disguise the
nature, location, source, ownership, and control of these proceeds
of specified unlawful activity, to wit, ARENA obtained tax refund
checks by diverting tax payments made by certain clients of the
Accounting Firm, misappropriating clients' funds while disguising
the proceeds as legitimate tax refunds issued to ARENA.

     (Title 18, United States Code, Sections 1956(a) and 2.)

                             COUNT THREE

                            (Wire Fraud)

     3.    From at least in or about January 2013 through at least
in or about March 2019, in the Southern District of New York and
elsewhere,    SALVATORE  ARENA,   the  defendant,   willfully   and
knowingly, having devised and intending to devise a scheme and
artifice to defraud, and for obtaining money and property by means
of false and fraudulent pretenses, representations, and promises,
and attempting to do so, did transmit and cause to be transmitted
by means of wire, radio, and television communication in interstate
and foreign commerce, writings, signs, signals, pictures, and
sounds, for the purpose of executing such scheme and artifice, to


                                  2
     Case 1:19-cr-00465-KPF Document 1 Filed 03/11/19 Page 3 of 11




wit, ARENA executed a scheme whereby he misappropriated tax
payments remitted by certain clients of the Accounting Firm and
others, and in connection therewith and in furtherance thereof,
ARENA transmitted or caused to be transmitted electronic mail,
telephone  calls,   and wire   transfers  containing false  and
fraudulent pretenses, representations, or promises.

       (Title 18, United States Code, Sections 1343 and 2.)

                             COUNT FOUR

                    (Aggravated Identity Theft)

     4.    From at least in or about January 2013 through at least
in or about March 2019, in the Southern District of New York and
elsewhere, SALVATORE ARENA, the defendant, knowingly did transfer,
possess,   and   use,  without   lawful  authority,   a  means  of
identification of another person, during and in relation to a
felony viola ti on enumerated in Title 18, United States Code,
Section 1028A (c), to wit, ARENA possessed and used identifying
information of others, including names and signatures, during and
in relation to the mail fraud charged in Count One of this
Complaint and the wire fraud charged in Count Three of this
Complaint.

       (Title 18, United States Code, Sections 1028A(a) (1),
                         1028A(b), and 2.)

     The bases for my knowledge and for the foregoing charge are,
in part, as follows:

     5.    I  have been a Special Agent in the SONY since
approximately June 2018.    Prior to serving as a Special Agent in
the SONY, I was a Special Agent with the Treasury Inspector General
for Tax Administration for over two years, and before that I served
as a Special Agent with the U.S. Department of State's Diplomatic
Security Service for over four-and-one-half years.     I have been
personally involved in the investigation of this matter and I base
this affidavit on that personal experience, as well as on my
conversations   with   other   law  enforcement   agents,   and  my
examination of various reports and records. Because this affidavit
is being submitted for the limited purpose of demonstrating
probable cause, it does not include all of the facts that I have
learned during the course of my investigation. Where the contents
of documents and the actions, statements, and conversations of
others are reported herein, they are reported in substance and in
part, except where otherwise indicated.



                                  3
     Case 1:19-cr-00465-KPF Document 1 Filed 03/11/19 Page 4 of 11




                             BACKGROUND

     6.   Based on my participation in this investigation, as well
as my discussions with other law enforcement agents, I have
learned, in substance and in part, the following:

           a.  State taxpayers in New York may make payments to
the New York State Department of Taxation and Finance ("NYSDTF")
for state tax amounts that such taxpayers expect to owe for a
particular period ("Estimated Tax"). Such payments may be made on
a periodic basis, e.g., monthly or quarterly.    Federal taxpayers
may make similar Estimated Tax payments with respect to anticipated
federal tax amounts.

          b.   State Estimated Tax payments typically are made by
sending to the NYSDTF an Estimated Tax payment together with New
York State Form IT-2105. The Form IT-2105 designates the taxpayer
account against which an Estimated Tax payment should be credited
and requires, among other things, the (i) name,       (ii) social
security number or taxpayer identification number, and (iii)
address of the taxpayer to receive credit for an Estimated Tax
payment.

           c.   Federal Estimated Tax payments may be made by
sending to the Internal Revenue Service ("IRS") an Estimated Tax
payment together with a Form 1040-ES Payment Voucher.     The Form
1040-ES Payment Voucher also requires, among other things, the (i)
name,  (ii) social security number or taxpayer identification
number, and (iii) address of the taxpayer to receive credit for an
Estimated Tax payment.

           d.   When calculating a taxpayer's tax liability for a
given   year,  federal  and   state tax authorities base     their
calculations of any tax due in part on Estimated Tax payments that
have been credited to a taxpayer's tax account. If prior Estimated
Tax payments exceed the amount of tax owed by a taxpayer for a
particular year, the taxpayer may be entitled to a refund of any
excess amount.    Refunds to taxpayers may take several forms,
including wire transfers to a taxpayer's bank account or checks
mailed to the taxpayer's physical address.

     7.   Based on my review of records obtained from the
Accounting Firm, I have learned, among other things, that from at
least in or about 1999, up to and including September 2018,
SALVATORE ARENA, the defendant, worked for the Accounting Firm and
purported to provide tax and other services to certain of the
Accounting Firm's clients.   ARENA's duties involved, among other
things,  preparing various    kinds  of tax    returns,  including


                                  4
     Case 1:19-cr-00465-KPF Document 1 Filed 03/11/19 Page 5 of 11




corporate   and     individual   tax       returns,   and   facilitating   tax
payments.

     8.   Based on New York State corporate records showing that
SALVATORE ARENA, the defendant, controls at least two companies
for which his home address is the official business address, as
well as information received from the Accounting Firm indicating
that ARENA continued to solicit clients following his termination
from the Accounting Firm in or about September 2018, I believe
that ARENA continues to purport to provide tax services to clients.

                   THE DEFENDANT'S TAX REFUND SCHEME

     9.    Based on my participation in this       investigation,
including my review of records obtained from the Accounting Firm,
certain financial   institutions,   and federal   and state   tax
authorities, I have learned, among other things, the following
about the mail fraud scheme perpetrated by SALVATORE ARENA, the
defendant:

          a.   During the period from in or about January 2014
through at least in or about March 2019, ARENA requested that
certain clients deliver to him checks for the payment of federal
and state Estimated Tax amounts, for the purpose of allowing ARENA
to make Estimated Tax payments on the clients' behalf.

          b.   Instead of submit ting checks provided by those
clients as Estimated Tax payments on their behalf, as he had
represented to those clients he would do, however, ARENA diverted
the funds to make Estimated Tax payments credited against his own
state tax account.

          c.   In each of the tax years the tax years for 2014,
2015, 2016, 2017, and 2018, ARENA received for himself state tax
refund checks, the amounts of which were based, in part, on
Estimated Tax payments credited against ARENA's state tax account.

          d.   ARENA cashed or deposited those state tax refund
checks, thereby laundering the proceeds of his fraud by disguising
such proceeds as refunds for prior overpayments of his state taxes.

     10. For instance, based on my review of financial and tax
records concerning a particular client of the Accounting Firm
("Client-1"),     including records obtained from the Accounting Firm
and the NYSDTF, I have learned, among other things, the following:




                                       5
     Case 1:19-cr-00465-KPF Document 1 Filed 03/11/19 Page 6 of 11




          a.   On or about August 25, 2014, Client-1 provided
SALVATORE ARENA, the defendant, with a check made out to "NYS
ESTIMATED TAX" in the amount of $7,000.

          b.   ARENA subsequently mailed to the NYSDTF a Form IT-
2105 and the check provided by Client-1.    However, the Form IT-
2105 did not request that the Estimated Tax payment be credited
against Client-1' s state tax account.   Rather, the Form IT-2105
listed ARENA's name and social security number, which directed the
NYSDTF to credit the Estimated Tax payment against ARENA's state
tax account.

          c.  Based on my review of records obtained from the
NYSDTF, I know, among other things, that ARENA requested and
received a refund for the 2 014 tax year, the amount of which
reflected, in part, the misappropriated $7,000 Estimated Tax
payment.

     11.  Similarly, based on my review of financial and tax
records concerning another client of the Accounting Firm ("Client-
2"), including records obtained from the Accounting Firm and the
NYSDTF, I have learned, among other things, the following:

          a.   On or about September 5, 2 016, Client-2 provided
SALVATORE ARENA, the defendant, with a check in the amount of
$125,000 for the payment of state Estimated Tax.

          b.   ARENA subsequently mailed to the NYSDTF a Form IT-
2105 and the check provided by Client-2.    However, the Form IT-
2105 did not request that the Estimated Tax payment be credited
against Client-2' s state tax account.   Rather, the Form IT-2105
listed ARENA's name and social security number, which directed the
NYSDTF to credit the Estimated Tax payment against ARENA's state
tax account.

          c.  Based on my review of records obtained from the
NYSDTF, I know, among other things, that ARENA requested and
received a refund for the 2015 tax year, the amount of which
reflected, in part, the misappropriated $125, 000 Estimated Tax
payment.

         d.    Based on my review of records obtained from federal
tax authorities, I also know that ARENA deducted on his federal
tax return for   the   tax year 2015   as   a   personal payment of state
and local taxes the $125,000 he misappropriated from Client-2.




                                   6
     Case 1:19-cr-00465-KPF Document 1 Filed 03/11/19 Page 7 of 11




     12.  Based on my review of tax records concerning SALVATORE
ARENA, the defendant, obtained from the NYSDTF, I have learned,
among other things, the following:

          a.    For each of the years 2014, 2015, 2016, and 2017,
SALVATORE ARENA, the defendant, filed state tax returns that
claimed an entitlement to a refund of state taxes paid.

          b.   For each of those tax years, ARENA was issued a
state tax refund check.  Those state tax refund checks reflected,
in part, Estimated Tax payments for the relevant tax years that
had been credited against ARENA's state tax account.

     13.  Based on my review of records obtained from federal tax
authorities, I have learned, in sum and substance, that SALVATORE
ARENA, the defendant, executed a similar scheme with respect to
his federal taxes.  For instance:

          a.   On or about October 13, 2015, a particular client
of the Accounting Firm ("Client-3") provided ARENA with a check
made out to the "United States Treasury" in the amount of $11,800.
The memorandum section of the check provided by Client-3 confirmed
that purpose of the check was to pay "Taxes."

          b.   ARENA subsequently mailed the check to the IRS,
along with a Form 1040-ES Payment Voucher.      The Form 1040-ES
Payment Voucher submitted by ARENA did not request that the
Estimated Tax payment be credited against Client-J's federal tax
account.  Rather, the Form 1040-ES Payment Voucher listed ARENA's
name and social security number, which directed the IRS to credit
the Estimated Tax payment against ARENA's federal tax account.

          c.   Similarly,  on or about May 2,          2017, Client-1
provided ARENA with a check made out to the            "United States
Treasury" in the amount of $10,000.

          d.   ARENA mailed the check and a Form 1040-ES Payment
Voucher to the IRS. The Form 1040-ES Payment Voucher submitted by
ARENA listed ARENA's name and social security number, which
directed the IRS to credit the Estimated Tax payment against
ARENA's federal tax account.

          e.   For each of the years 2014, 2015, 2016, and 2017,
ARENA filed federal tax returns that claimed an entitlement to a
refund of federal taxes paid. ARENA subsequently received federal
tax refund checks, the amounts of which reflected, in part,
misappropriated Estimated Tax payments.




                                   7
     Case 1:19-cr-00465-KPF Document 1 Filed 03/11/19 Page 8 of 11




     14.  Based on my review of financial records obtained from a
particular financial institution located in the Southern District
of New York ("Bank-1"), I know, among other things, that SALVATORE
ARENA, the defendant, cashed or deposited federal and state tax
refund checks into accounts he controlled at Bank-1.

     15.  Based on my review of financial and tax records
concerning SALVATORE ARENA, the defendant, I also know, among other
things, that deposits and transaction activity in the accounts
mentioned in 'TI 13 significantly exceeded the income SALVATORE
ARENA, the defendant, reported to state and federal tax authorities
for the years 2014 through 2017.

               THE DEFENDANT'S FALSE PAYMENT SCHEME

     16.   Based on my participation in this       investigation,
including my review of records obtained from the Accounting Firm,
certain financial   institutions,   and federal   and state   tax
authorities, I have learned, among other things, the following
about the wire fraud scheme perpetrated by SALVATORE ARENA, the
defendant:

          a.   During the period charged in Count Three, ARENA
directed certain clients of the Accounting Firm to remit funds to
him for the purpose of allowing ARENA to make tax payments on
behalf of those clients.

          b.    Instead of using those funds to make tax payments
on behalf of clients, ARENA retained the funds for his own personal
use.

          c.   In particular, ARENA used the funds for personal
expenses, including travel to Australia and Italy, as well as
purchases of food, wine, and expensive clothing.

     17.  Based on my review of New York State corporate records,
I have learned, in substance and in part, that SALVATORE ARENA,
the defendant, formed a particular corporation ("Company-1") in or
about November 2012. ARENA was the sole incorporator of Company-
1, and the original address provided for Company-1 was the same
address as that of the Accounting Firm.        At a certain time
following the incorporation of Company-1, ARENA changed the
address of Company-1 to his home address in Queens, New York
("Address-1").

     18.  Based on my review of financial records obtained from
Bank-1, I have also learned, among other things, that, during the
time period relevant to Count Three, Company-1 maintained a bank


                                  8
     Case 1:19-cr-00465-KPF Document 1 Filed 03/11/19 Page 9 of 11




account ("Account-1") at Bank-1.  SALVATORE ARENA,      the defendant,
is the sole signatory for Account-1.

     19.  Based on my review of communications between SALVATORE
ARENA, the defendant, and clients of the Accounting Firm, as well
as financial records concerning Account-1, I have learned, among
other things, the following:

           a.   From in or about 2013, up to and including in or
about 2018, SALVATORE ARENA, the defendant, while working at, among
other places, the offices of the Accounting Firm in the Southern
District of New York, contacted various clients of the Accounting
Firm concerning future tax payments, including over the telephone
and through email.

          b.   ARENA told the clients, in sum and substance, that
they should pay certain tax amounts, and he requested that the
clients make such payments to Company-1.   ARENA represented that
funds received by Company-1 would be used to make tax payments on
the clients' behalf.

           c.  ARENA did not, however, use the funds only to make
tax payments on behalf of clients. Based on my review of financial
records   concerning  Account-1,   ARENA  received   approximately
$670,450 in Account-1 from clients for the purpose of making tax
payments, but only approximately $25,884 was paid to federal or
state tax authorities on behalf of clients from Account-1.

     20.  For instance, based on my review of financial and tax
records concerning a particular client of the Accounting Firm
("Client-4"), including records obtained from the Accounting Firm
and the NYSDTF, I have learned, among other things, the following:

          a.    On or about November 1, 2016, SALVATORE ARENA, the
defendant, sent Client-4 and email stating, in sum and substance,
"Let's do 9, 000 and the account and routing is listed below [.]
The account# is .    . and the routing# is .   . the nam [ e] of the
account is [Company-1]. The amount is $9000.00                   The
account number provided by ARENA was associated with Account-1.

          b.   On or about November 4, 2 016, in accordance with
ARENA's instructions, Client-4 wired $9,000 into Account-1.     In
substance and in part, the reason for the wire provided by Client-
4 was a "2015 Tax Payment."

          c.   Based on my discussions with federal and state tax
authorities, I know that ARENA did not make any federal or state
tax payments for the 2015 tax year on behalf of Client-4.


                                  9
     Case 1:19-cr-00465-KPF Document 1 Filed 03/11/19 Page 10 of 11




       IDENTITY THEFT DURING AND IN RELATION TO THE SCHEME

     21.   Based on my participation in this investigation, as well
as my review of records obtained from other law enforcement agents,
I know that SALVATORE ARENA, the defendant, possessed and used
identifying information of others, including names and signatures,
in connection with the fraud charged herein.    In particular:

          a.   ARENA caused state tax refund checks for certain
clients of the Accounting Firm to be mailed to him, as the clients'
tax preparer.

          b.   After receiving the state tax refund checks and
without obtaining clients' authorization, ARENA endorsed clients'
names on the checks and made them payable to Company-1.     ARENA
then deposited the checks into Account-1.

          c.   Based on my review of financial records concerning
Account-1, ARENA did not cause Company-1 to make payments to
clients for the amounts of the state tax refund checks.   Rather,
the funds in Account-1 were used primarily for ARENA's personal
expenses.

     22.  Additionally, based on my review of tax records obtained
from the NYSDTF, I have learned, among other things, the following:

          a.   For the 2016 tax year,       SALVATORE ARENA,   the
defendant, submitted to the NYSDTF a Form IT-201, which is a state
Resident Income Tax Return, on behalf of Client-2.

          b.   ARENA completed the section of the Form IT-201 that
requires information regarding the tax preparer who completed the
form,  including the name,    address,   signature,  and employer
identification number of the tax preparer.

          c.   ARENA did not supply his own information on the
form; rather, ARENA provided the name, address, signature, and
employer  identification   number  of   a particular   accountant
("Accountant-1") whom ARENA knew at the Accounting Firm.

         d.    ARENA did not    have    authorization       to   provide
Accountant-l's identifying information.




                                  10
    Case 1:19-cr-00465-KPF Document 1 Filed 03/11/19 Page 11 of 11




     WHEREFORE, deponent respectfully requests that an arrest
warrant be issued for SALVATORE ARENA, the defendant, and that he
be arrested and imprisoned or bailed, as the case may be.




                           KEVIN LECLAIR
                           Special Agent
                           United States Attorney's Office for the
                           Southern District of New York


Sworn to before me this
    day of March, 2019




                    L W.   GCt<.ENSTE lN
  ief United        Magist~ate Judge
Southern District of New Yor~




                                   11
